DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is made of the response filed on December 24, 2020.  In that response, claims 13 and 14 were amended.  Claims 13, 14, 17, 18, 20, and 20-23 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 14, 17, 18, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleverly (US 2004/0151759).
Regarding claims 13, 14, 17, 18, 20, 21, and 23, Cleverly teaches chewable veterinary formulation comprising a combination of a macrocyclic lactone such as avermectin or milbemycin, and another anthelmintic such as pyrantel which is an imidazothiazole and benzimidazole (claim 1; see title; abstract;  paras. 0013-0038, 0066-76, 0078, 0087, 0551-75, 0594, 0662-63, 0666, 0669; claims 2, 9, 11, 15, 19, 20, 22).  The formulation further comprises a surfactant or wetting agent, a binder, a disintegrant, and a granulating solvent (claim 1).  Cleverly teaches using surfactants such as polysobate 80 (para. 0587), binders such as sodium alginate, alginic acid, tragacanth, and acacia (para.0582), granulating solvents (para. 0585), and buffering agents to stabilize the pH of the formulation (para. 0590). For example, ivermectin, alginic, and pyrantel pamoate are combined “according to conventional techniques” (para. 0662; see para. 0666 moxidectin and pyrantel pamoate; para.0669 milbemycin oxime and pyrantel 
Cleverly does not specifically teach “(b) mixing the multi-active granules from the one or more packs with an aqueous liquid prior to treating the animal” and stability over at least 6 months as recited in claims 13, 17, and 22.
It would have been prima facie obvious for one having ordinary skill in the art at the time of the invention to pack Cleverly’s granules because the skilled person would have recognized the convenience of handling and storage that results from packaging the granules in packs.  Furthermore when the granules are formed into chewable tablets that Cleverly teaches and administered to an animal it would “mix the multi-active granules …with an aqueous liquid”, i.e., with the saliva in the animal’s mouth.  
Reciting that the granules are mixed with water prior to administration is not seen as overcoming obviousness.  First it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  MPEP §2144.04 (IV)(C)(citations omitted).  Also, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here a 
Regarding the stability over at least 6 months in claims 13 and 22, and “forms a stable mixture” of unstated duration in claim 17, a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  In claim 13, “wherein …are stable for at least 6 months at room temperature” simply expresses the intended result of “providing one or more packs” rather than the step that attains that stability profile.  In claim 17, “granulating …to form …actives that has a shelf life of at least 6 months at room temperature,” and “when subsequently mixed with water the granulated combination of anthelmintic actives forms a stable mixture” are recitations an intended result rather than that which attains those characteristics, e.g., relative concentrations and identities of the anthelmintic, suspending, and wetting agents.

Claims 13, 14, 17, 18, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleverly (US 2004/0151759) in view of Sirinyan (US 2003/0055089).
The above rejection over Cleverly is incorporated as if fully set forth herein. 
Cleverly does not specifically teach “(b) mixing the multi-active granules from the one or more packs with an aqueous liquid” and stability over at least 6 months as recited in claim 13 and 22.
Sirinyan teaches dermal administration of granular anthelmintic preparations (title; abstract; paras. 0096-98, 0102, 0113, 0134-36).
prima facie obvious for one having ordinary skill in the art at the time of the invention to combine the teachings of Cleverly and Sirinyan and provide Cleverly’s granules for dermal preparation, which the skilled person would be convenient to handle and store in packaged form, as recited in the instant claim(s).  The skilled person would have been motivated to do so because both references are drawn to granular anthelmintic preparations, and Sirinyan teaches that for animals, dermal administration is particularly preferred (para. 0096).     
Regarding the stability over at least 6 months in claims 13 and 22, and “forms a stable mixture” of unstated duration in claim 17, note that for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).     
Moreover a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  In claim 13, “wherein ..are stable for at least 6 months at room temperature” simply expresses the intended result of “providing one or more packs” rather than the step that attains that stability profile.  In claim 17, “granulating …to form …actives that has a shelf life of at least 6 months at room temperature,” and “when subsequently mixed with water the granulated combination of anthelmintic actives forms a stable mixture” are recitations an intended result rather than that which attains those characteristics, e.g., relative concentrations and identities of the anthelmintic, suspending, and wetting agents.

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. Applicant argues regarding a “surprising property …after being combined and 
 In response it is first noted that the claims 13 and 22 do not recite stability after mixing the granules in aqueous liquid, but stability of the granules.  Claim 17 recites “a stable mixture”, but not a duration, i.e., stability for mere minutes would suffice.  Also it bears mentioning patentable weight is afforded to the specific ingredients and relative concentrations that attain such stability, rather than mere recitation of a desired length of stability.  Second, the claims do not recite a stoichiometric concentration.  A duration of stability for such reconstituted formulation is recited in claims 14 as an alternative limitation.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615